IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


DORMONT MANUFACTURING COMPANY,                 : No. 2 WM 2020
                                               :
                     Petitioner                :
                                               :
                                               :
              v.                               :
                                               :
                                               :
ERIE INSURANCE COMPANY A/S/O                   :
DAVID AND SUSAN LOMBARDO, AND                  :
DAVID AND SUSAN LOMBARDO,                      :
                                               :
                     Respondents               :


                                       ORDER



PER CURIAM

      AND NOW, this 8th day of May, 2020, the “Application for Leave to File Reply

Brief” is GRANTED, and the Petition for Allowance of Appeal, treated as a Petition for

Review, is DENIED.